Citation Nr: 1225011	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for left hip, thigh, or gluteal muscle disability (left lower extremity disability).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 rating decision by the RO in Portland, Oregon, which, in pertinent part, denied service connection for a left hip, thigh, or gluteal muscle disability.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this issue in September 2011.  It returns now for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded this issue in September 2011 for a VA examination regarding the Veteran's diagnosed left hip arthritis.  The Board required that the examiner express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left hip arthritis was either caused or chronically aggravated by his service-connected left knee disability as a result of an April 2007 injury where using a trencher when his left knee went out, causing the trencher to jeer up and hit him in his upper thigh.  

The Veteran was seen for a December 2011 VA examination.  Following a full examination and consideration of the claims file, the examiner indicated that the Veteran's left hip arthritis was less likely than not caused or aggravated by the left knee disability.  The examiner indicated that the degenerative changes were established prior to the April 2007 injury.  

The Board must emphasize that while the opinion includes aggravation, this rationale does not address aggravation at all.  Thus, the opinion is inadequate on its face.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board remands to obtain an adequate opinion.  See Stegall.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who provided the December 2011 examination, if possible.  The examiner should fully review the Veteran's claims file and should note in the report that such review was completed. 

The examiner should then express an opinion as to whether it is at least as likely as not (e.g., a 50% probability or greater) that the Veteran's left hip arthritis was aggravated by an April 2007 injury.  A specific rationale regarding aggravation must be provided.

If the December 2011 examiner is unavailable, the Veteran should be provided a new examination that fully complies with these instructions.  If the examiner be unable to resolve the question asked by the Board without further examination of the Veteran, such an examination should be scheduled.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


